16-11700-smb        Doc 67      Filed 06/27/16      Entered 06/27/16 20:02:11              Main Document
                                                   Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
In re                                                 :     Chapter 11
                                                      :
Gawker Media LLC, et al.,1                            :     Case No. 16-11700 (SMB)
                                                      :
                           Debtors.                   :     (Jointly Administered)
                                                      :
------------------------------------------------------x

                 NOTICE OF ADJOURNMENT OF DEBTORS’ MOTION FOR
               (I) AN ORDER (A) AUTHORIZING AND APPROVING BIDDING
             PROCEDURES, BREAKUP FEE AND EXPENSE REIMBURSEMENT,
         (B) AUTHORIZING AND APPROVING THE DEBTORS’ ENTRY INTO AND
       ASSUMPTION OF THE STALKING HORSE ASSET PURCHASE AGREEMENT,
      (C) APPROVING NOTICE PROCEDURES, (D) SCHEDULING A SALE HEARING
     AND (E) APPROVING PROCEDURES FOR ASSUMPTION AND ASSIGNMENT OF
    CERTAIN CONTRACTS AN LEASES AND DETERMINING CURE AMOUNTS AND
    (II) AN ORDER (A) AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF THE
         DEBTORS’ ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, RIGHTS,
      INTERESTS AND ENCUMBRANCES, (B) APPROVING THE ASSET PURCHASE
         AGREEMENT AND (C) AUTHORIZING THE DEBTORS TO ASSUME AND
         ASSIGN CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES


        PLEASE TAKE NOTICE that on June 13, 2016, the Debtors filed their Motion for (I)

An Order (A) Authorizing and Approving Bidding Procedures, Breakup Fee and Expense

Reimbursement, (B) Authorizing and Approving the Debtors’ Entry Into and Assumption of the

Stalking Horse Asset Purchase Agreement, (C) Approving Notice Procedures, (D) Scheduling a

Sale Hearing and (E) Approving Procedures for Assumption and Assignment of Certain

Contracts an Leases and Determining Cure Amounts and (II) An Order (A) Authorizing the Sale

of Substantially All of the Debtors’ Assets Free and Clear of all Claims, Liens, Rights, Interests

and Encumbrances, (B) Approving the Asset Purchase Agreement and (C) Authorizing the

1
  The last four digits of the taxpayer identification number of the debtors are: Gawker Media LLC (0492); Gawker
Media Group, Inc. (3231); and Kinja Kft. (5056). The offices of Gawker Media and Gawker Media Group, Inc. are
located at 114 Fifth Avenue, 2d Floor, New York, NY 10011. Kinja Kft.’s offices are located at Andrassy ut 66.
1062 Budapest, Hungary.


57710969_1
16-11700-smb     Doc 67      Filed 06/27/16    Entered 06/27/16 20:02:11        Main Document
                                              Pg 2 of 2


Debtors to Assume and Assign Certain Executory Contracts and Unexpired Leases [Docket No.

21] (the “Bidding Procedures and Sale Motion”).

        PLEASE TAKE FURTHER NOTICE that the hearing on the entry of the Bidding

Procedures and APA Assumption Order was scheduled for June 27, 2016 at 10:00 a.m.

(Prevailing Eastern Time).

        PLEASE TAKE FURTHER NOTICE that the hearing on the entry of the Bidding

Procedures and APA Assumption Order is adjourned to July 7, 2016 at 2:00 p.m. (Prevailing

Eastern Time).

        PLEASE TAKE FURTHER NOTICE that objections to the entry of the Bidding

Procedures and APA Assumption Order were due on June 20, 2016 at 5:00 p.m. (Prevailing

Eastern Time), except that any objection by the Official Committee of Unsecured Creditors shall

be filed with the Bankruptcy Court no later than June 30, 2016 at 12:00 p.m. (Prevailing

Eastern Time).

Dated: June 27, 2016
       New York, New York


                                              /s/ Gregg M. Galardi
                                              ROPES & GRAY LLP
                                              Gregg M. Galardi
                                              Jonathan P. Gill
                                              Kristina K. Alexander
                                              1211 Avenue of the Americas
                                              New York, NY 10036-8704
                                              Telephone: (212) 596-9000
                                              Facsimile: (212) 596-9090
                                              gregg.galardi@ropesgray.com
                                              jonathan.gill@ropesgray.com
                                              kristina.alexander@ropesgray.com

                                              Proposed Counsel to the Debtors
                                              and Debtors in Possession



                                                -2-
57710969_1
